EXHIBIT 99.2 THIRD QUARTER 2012 Supplemental Operating and Financial Data Camden Henderson - Dallas, TX Year Built -2012 106 Apartment Homes Acquired September 28, 2012 Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" Third Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Year to Date Comparisons 14 "Same Property" Operating Expense Detail & Comparisons 15 Joint Venture Operations 16 Current Development Communities 17 Development Pipeline & Land 18 Acquisitions and Dispositions 19 Debt Analysis 20 Debt Maturity Analysis 21 Debt Covenant Analysis 22 Unconsolidated Real Estate Investments Debt Analysis 23 Unconsolidated Real Estate Investments Debt Maturity Analysis 24 Capitalized Expenditures & Maintenance Expense 25 Non-GAAP Financial Measures - Definitions & Reconciliations 26 Other Data 28 Community Table 29 In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict.Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES THIRD QUARTER 2 Houston, TEXAS (November 1, 2012) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and nine months ended September 30, 2012. Funds From Operations (“FFO”) FFO for the third quarter of 2012 totaled $0.93 per diluted share or $82.1 million, as compared to $0.77 per diluted share or $58.8 million for the same period in 2011. FFO for the nine months ended September 30, 2012 totaled $2.65 per diluted share or $227.4 million, as compared to $1.89 per diluted share or $143.3 million for the same period in 2011.FFO for the nine months ended September 30, 2012 included a $2.1 million or $0.02 per diluted share charge related to the redemption of perpetual preferred operating partnership units.FFO for the nine months ended September 30, 2011 included:a $0.40 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.06 per diluted share gain on sale of undeveloped land; and a net $3.3 million or $0.04 per diluted share impact related to gain on sale of an available-for-sale investment. “We are pleased to report another strong quarter, with FFO per share growing 21% and same property net operating income rising 10.7%,” said Richard Campo, Camden’s Chairman & Chief Executive Officer. “Apartment fundamentals continue to be strong across our markets, allowing us to increase our 2012 earnings guidance for the third time this year.” Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $30.7 million or $0.35 per diluted share for the third quarter of 2012, as compared to $11.8 million or $0.16 per diluted share for the same period in 2011.EPS for the three months ended September 30, 2012 included a $2.9 million or $0.03 per diluted share impact related to the gain on sale of an unconsolidated joint venture property. For the nine months ended September 30, 2012, the Company reported EPS of $141.2 million or $1.66 per diluted share, as compared to $2.5 million or $0.03 per diluted share for the same period in 2011.EPS for the nine months ended September 30, 2012 included: a $40.2 million or $0.47 per diluted share impact related to the gain on acquisition of the controlling interest in twelve joint ventures; a $32.5 million or $0.38 per diluted share impact related to the gain on sale of discontinued operations; a $2.9 million or $0.03 per diluted share impact related to the gain on sale of an unconsolidated joint venture property; and, a $2.1 million or $0.02 per diluted share charge related to the redemption of perpetual preferred operating partnership units. EPS for the nine months ended September 30, 2011 included: a $0.42 per diluted share impact related to a $29.8 million loss on discontinuation of a hedging relationship of an interest rate swap and $0.5 million write-off of unamortized loan costs related to the payoff of a term loan; a $4.7 million or $0.07 per diluted share gain on sale of undeveloped land; a net $3.3 million or $0.05 per diluted share impact related to gain on sale of an available-for-sale investment; and a $1.1 million or $0.02 per diluted share impact from gain on sale of three joint venture interests. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. 3 Same Property Results For the 47,251 apartment homes included in consolidated same property results, third quarter 2012 same property NOI increased 10.7% compared to the third quarter of 2011, with revenues increasing 6.6% and expenses increasing 0.4%.On a sequential basis, third quarter 2012 same property NOI increased 2.8% compared to the second quarter of 2012, with revenues increasing 2.6% and expenses increasing 2.4% compared to the prior quarter.On a year-to-date basis, 2012 same property NOI increased 9.6%, with revenues increasing 6.5% and expenses increasing 1.6% compared to the same period in 2011. Same property physical occupancy levels for the portfolio averaged 95.6% during the third quarter of 2012, compared to 95.1% in the third quarter of 2011 and 95.4% in the second quarter of 2012. The Company defines same property communities as communities owned and stabilized as of January 1, 2011, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Acquisition Activity Camden acquired three stabilized communities during the third quarter for a total of $135.0 million:Camden Creekstone, a 223-home apartment community in Atlanta, GA; Camden Landmark, a 469-home apartment community in Ontario, CA; and Camden Henderson, a 106-home apartment community in Dallas, TX.The Company also purchased the remaining 75% non-controlling ownership interest in a fully-consolidated joint venture during the quarter.Camden Travis Street, a 253-home apartment community in Houston, TX, is now wholly-owned by the Company. During the quarter the Company acquired 12.0 acres of land located in Austin, TX for future development of a multifamily community.Subsequent to quarter-end Camden acquired 2.4 acres of land in Plantation, FL for future development of a multifamily community. Disposition Activity Camden disposed of one joint venture community during the quarter, which was owned by one of the Company’s funds.Camden South Congress, a 253-home apartment community in Austin, TX, was sold for approximately $54.4 million.Camden’s proportionate share of the gain was approximately $2.9 million. Subsequent to quarter-end, the Company sold two wholly-owned communities for a total of $26.6 million:Camden Laurel Ridge, a 183-home apartment community in Austin, TX; and Camden Steeplechase, a 290-home apartment community in Houston, TX.The Company also sold Camden Passage, a 596-home joint venture apartment community in Kansas City, MO for approximately $40.7 million subsequent to quarter-end. Development Activity Lease-ups were completed during the quarter at three development communities:Camden Montague, a 192-home project in Tampa, FL which is currently 96% occupied; Camden LaVina, a 420-home project in Orlando, FL, which is currently 96% occupied; and Camden Summerfield II, a 187-home project in Landover, MD, which is currently 95% occupied. Construction was completed during the quarter at Camden Westchase Park, a 348-home project in Tampa, FL which is currently 95% leased. Lease-ups continued during the quarter at Camden Royal Oaks II, a 104-home project in Houston, TX, which is currently 61% leased; and Camden Town Square, a 438-home project in Orlando, FL which is currently 60% leased. Construction began during the quarter at Camden Flatirons in Denver, CO, a $78 million project with 424 apartment homes, and continued at three additional wholly-owned development communities: Camden City Centre II in Houston, TX, a $36 million project with 268 apartment homes; Camden NOMA in Washington, DC, a $110 million project with 320 apartment homes; and Camden Lamar Heights in Austin, TX, a $47 million project with 314 apartment homes. 4 Construction was also completed during the quarter on one joint venture community, Camden Amber Oaks II in Austin, TX, a 244-home project which is currently 86% leased. Construction continued on Camden South Capitol in Washington, DC, a 276-home joint venture project expected to have initial occupancy in the third quarter of 2013. Equity Issuance During the third quarter, Camden issued 1,302,454 common shares through its at-the-market (“ATM”) share offering programs at an average price of $69.34 per share, for total net consideration of approximately $88.9 million.Year-to-date through October 2012, Camden has issued 4,579,308 common shares through its ATM programs at an average price of $66.93 per share, for total net consideration of approximately $301.8 million. Earnings Guidance Camden updated its earnings guidance for 2012 based on its current and expected views of the apartment market and general economic conditions.Full-year 2012 FFO is expected to be $3.59 to $3.63 per diluted share, and full-year 2012 EPS is expected to be $2.06 to $2.10 per diluted share.Fourth quarter 2012 earnings guidance is $0.94 to $0.98 per diluted share for FFO and $0.42 to $0.46 per diluted share for EPS.Guidance for EPS excludes potential future gains on the sale of properties.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s 2012 earnings guidance is based on projections of same property revenue growth between 6.20% and 6.70%, expense growth between 2.00% and 2.50%, and NOI growth between 8.75% and 9.25%.Additional information on the Company’s 2012 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, November 2, 2012 at 11:00 a.m. Central Time to review its third quarter 2012 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 3311044, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 200 properties containing 67,762 apartment homes across the United States.Upon completion of six properties under development, the Company's portfolio will increase to 69,802 apartment homes in 206 properties.Camden was recently named by FORTUNE® Magazine for the fifth consecutive year as one of the “100 Best Companies to Work For” in America, ranking #7. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at www.camdenliving.com. 5 CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Total property revenues (a) EBITDA (b) Net income attributable to common shareholders Per share - basic Per share - diluted Income (loss) from continuing operations attributable to common shareholders ) Per share - basic ) Per share - diluted ) Funds from operations Per share - diluted Dividends per share Dividend payout ratio (b) % Interest expensed (including discontinued operations) Interest capitalized Total interest incurred Principal amortization Preferred distributions - Net Debt to Annualized EBITDA (c) x x x x Interest expense coverage ratio x x x x Total interest coverage ratio x x x x Fixed charge expense coverage ratio x x x x Total fixed charge coverage ratio x x x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x x x Same property NOI increase (d) % (# of apartment homes included) Gross turnover of apartment homes (annualized) 80
